Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 14, 2019

                                       No. 04-18-00761-CR

                                     Jeffery John ROMERO,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1680-CR-B
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER
        On March 8, 2019, appellant filed a motion to unseal volume three of the reporter’s
record, along with a motion for leave to file a late brief. On March 12, 2019, the State filed a
response stating that the parties reached an agreement on the motion to unseal the record for the
purpose of preparing the parties’ briefs. Accordingly, appellant’s motion is GRANTED. The
Clerk of this Court is hereby instructed to unseal volume three of the reporter’s record for the
sole purpose of providing a copy to counsel for appellant and the State. Counsel are ordered not
to share the contents of volume three with any person except to the extent necessary to prepare
the appellate briefs and are further ordered to refer to the person testifying at trial as a
confidential informant solely as “the confidential informant,” and by no other designation.

       The appellant’s brief must be filed within thirty (30) days after the date of this order.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court